DETAILED ACTION
1. Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/03/2020 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 20 are generally performing one or more operations comprising: obtaining a training sample dataset, wherein the training sample dataset comprises at least two pieces of sample data and a sample label corresponding to each piece of sample data (Collecting Information; a Mental Process and Organizing Information, a Certain Method of  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, a classification model generation method which obtains a training sample dataset, where the training sample dataset includes at least two pieces of sample data and a sample label corresponding to each piece of sample data encompasses what a data modeler does with data to create a model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing, analyzing, and tracking information, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than computers, computer memory devices, tangible, non-
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification in Fig. 1 shows:

    PNG
    media_image1.png
    615
    700
    media_image1.png
    Greyscale


Independent claims 1 and 12 also contain the identified abstract ideas above, with the additional elements of a computing device which is highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 20 above.
Claims 3 and 14 also contain the identified abstract ideas, further limiting them such as the vectorized representation of each node in the first relational network based on the predetermined network embedding learning model comprises: performing, by sequence sampling on each node in the first relational network by using a random walk algorithm, and generating a first node sequence (Collecting Information; a Mental Process and Analyzing Information, a Certain Method of Organizing Human Activity, applying an algorithm, Mathematical Concepts/Relationships); and vectorising each node in the first node sequence based on the predetermined network embedding learning model 
Claims 4 and 15 also contain the identified abstract ideas, further limiting them such as vectorizing each node in the first node sequence based on the predetermined network embedding learning model comprises: 19vectorizing, by the one or more processing devices, each node in the first node sequence based on a Node2vec network embedding learning model (Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 20 above.
Claims 5 and 16 also contain the identified abstract ideas, further limiting them such as wherein vectorizing each node in the first node sequence based on the Node2vec network embedding learning model comprises: vectorizing, by the one or more processing devices, each node in the first node sequence based on a SkipGram of Word2vec (Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), which are all part of the abstract ideas presented, with the additional element of framework to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 20 above.
Claims 6 and 17 also contain the identified abstract ideas, further limiting them such as vectorizing each node in the first node sequence based on the predetermined network embedding learning model comprises: vectorizing, by the one or more processing devices, each node in the first 
Claims 7 and 18 also contain the identified abstract ideas, further limiting them such as the classification model comprises an XGBoost model, a random forest model, a support vector machine model, or a logistic regression model (Processing Information; a Mental Process and Organizing and Analyzing Information, a Certain Method of Organizing Human Activity, using regression, support vector machine, and random forest algorithms, Mathematical Concepts/Relationships), which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 20 above with the addition of Mathematical Concepts/Relationships.
.
Claims 2, 8-11 and 13-19 also contain the identified abstract ideas, further limiting them such as organizing data into a computing system for modeling, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 20 above. 
Therefore, Claims 1-20 are ineligible.


Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 2016/0283715 to Duke (hereinafter referred to as “Duke”) in view of (Lyu, Tianshu & Zhang, Yuan & Zhang, Yan. (2017). Enhancing the Network Embedding Quality with Structural Similarity. 147-156. 10.1145/3132847.3132900.) to Lyu (hereinafter referred to as Lyu).

(A) As per claim 1/12/20, Duke teaches a computer-implemented system, comprising: one or more computers; (Duke: [0031 describes utilizing computers for various processes])
and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
obtaining, a training sample dataset, wherein the training sample dataset comprises at least two pieces of sample data and a sample label corresponding to each piece of sample data; (Duke: [0031 describes utilizing computers for various processes, 0208 has utilizing training data sets, 0314 utilizes multiple samples of data for various functions with labels])
constructing a first relational network of the at least two pieces of sample data, and representing the at least two pieces of sample data using nodes of the 
obtaining of each node in the relational network based on a predetermined network learning model; (Duke: 0046 applies the application of learning models for data for analysis, 0081 applies the predetermination of data applied to the system, 0177 describes obtaining data for analysis, 0132 includes nodes utilized for data processing, 0152 describes the use of relational data analysis])
and training, a classification model based on the training sample dataset, wherein the classification model associates the sample label with each node in the relational network. (Duke: 0046 utilizes the application of learning models for data, 0081 applies the predetermination of data for the system, 0132 includes nodes utilized for data processing, 0152 describes the use of relational data analysis within the network, 0169 with a classification modeling system that analyzes the data provided, 0208 describes the use of training data for developing models, 0314 utilizes multiple samples of data for various functions with labels])
Duke does not teach numeric vectorized representations, first within a ranking, and embedding which are taught by Lyu:
…vectorized representation… first… embedding… (Lyu: [pg 148 uses the first of a sequence and embedding the results utilized, pg 148/149 applies vectors representing information which is being processed])


(B) As per claim 2/13, Duke teaches the computer-implemented method, wherein obtaining the training sample dataset comprises: obtaining, the training sample dataset based on a predetermined time interval. (Duke: [As in claim 1, 0080 includes receiving data within a time interval that is predetermined by certain time frames described related to the structuring of data for analysis, 0084 reciting the utilization of computing devices to transmit various communications])

(C) As per claim 3/14, Duke teaches the computer-implemented method, wherein obtaining the representation of each node in the relational network based on the predetermined network learning model comprises: performing, sequence sampling on each node in the relational network by using an algorithm, and generating a node sequence; (Duke: [As in claim 1, 2, 0132 includes nodes utilized for data processing, 0152 describes the use of relational data analysis of the various data described which includes relational networks, 0258 includes the description of sequence of processing for various data analysis systems])
and vectorizing, each node in the node sequence based on the predetermined network learning model. (Duke: [As in claim 1, 0258 includes the description of sequence of processing for various data analysis systems])

…vectorized representation… first… random walk… embedding… (Lyu: [pg 148 describing the first of a sequence, random walks, and embedding results for analysis of data, pg 148/149 uses vectors representing information for the analysis of data])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling from data for detection and classification of Duke with vectorized representation, ranking first, and embedding of Lyu as they are analogous art along with the current invention which solve problems related to modeling from data such as detection and classification with various ways of analysis, and the combination would lead to modeling from data with various techniques such as vectors and embedding as taught in [pg 148] of Lyu.

(D) As per claim 4/15, Duke teaches the computer-implemented method, wherein each node in the node sequence based on the predetermined network learning model comprises: 19 each node in the node sequence based on a network learning model. (Duke: [As in claim 1, 0046 applies the application of learning models for data for analysis, 0132 includes nodes utilized for data processing, 0258 includes the description of sequence of processing for various data analysis systems)
Duke does not teach numeric vectorized representation, ranking first, Node2vec analysis, and embedding which are taught by Lyu:
…vectorizing… first… embedding… Node2vec… (Lyu: [pg 148 describing the first of a sequence, use of Node2vec for the modeling analysis of the data, and embedding results of the analysis, pg 148/149 uses vectors representing information for the analysis of data])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling from data with a sequential processing of Duke with vectorized 

(E) As per claim 5/16, Duke teaches The computer-implemented method, wherein each node in the first node sequence based on the network learning model comprises: each node in the node sequence based on a framework. (Duke: [As in claim 1, 0073 describes the structuring and framework of the various processes, 0132 includes nodes utilized for data processing 0258 includes the description of sequence of processing for various data analysis systems])
Duke does not teach numeric vectorized representation, ranking first, Node2vec analysis, SkipGram analysis, Word2vec analysis and embedding which are taught by Lyu:
…vectorizing… first… embedding… Node2vec… SkipGram… Word2vec… (Lyu: [pg 148 having the first of a sequence, use of Node2vec for analysis, use of word2vec, and embedding results, pg 148/149 uses vectors representing information, pg 151 using skipgram ])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling from data in a sequence of Duke with vectorized representation, first ranking, use of Node2vec/ SkipGram/ Word2vec systems and embedding the data results of Lyu as they are analogous art along with the current invention which solve problems related to modeling from data with various ways of analysis within a sequential process, and the combination would lead to modeling from data with various techniques such as vectors and embedding as taught in [pg 148] of Lyu.

(F) As per claim 6/17, Duke teaches the computer-implemented method, wherein each node in the node sequence based on the predetermined network learning model comprises: each node in the 
Duke does not teach numeric vectorized representation, ranking first, DeepWalk systems, and embedding which are taught by Lyu:
…vectorizing… first… embedding… DeepWalk … (Lyu: [pg 148 having the first of a sequence, use of DeepWalk system for analysis, and embedding results, pg 148/149 describing vectors representing information])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling from data of Duke with vectorized representation, first ranking, use of the DeepWalk system and embedding of Lyu as they are analogous art along with the current invention which solve problems related to modeling from data with sequenceof analysis, and the combination would lead to modeling from data with various techniques such as vectors and embedding as taught in [pg 148] of Lyu.

(G) As per claim 7/18, Duke teaches the computer-implemented method, wherein the classification model (Duke: [As in claim 1, 0169 with a classification modeling system that analyzes the data provided])
Duke does not teach a random forest model which is taught by Lyu:
…a random forest model… (Lyu: [pg 150 applies random forest modeling])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling with classification from data of Duke with random forest modeling of Lyu as they are analogous art along with the current invention which solve problems related to modeling from 

(H) As per claim 8/19, Duke teaches the computer-implemented method, further comprising: obtaining, a candidate dataset, wherein the candidate dataset comprises at least two pieces of candidate data; (Duke: [As in claim 1, 0305 uses a candidate database with data tables and data sets with multiple pieces])
constructing, a relational network of the at least two pieces of candidate data, and representing the at least two pieces of candidate data using nodes of the relational network; (Duke: [As in claim 1, 0305 uses a candidate database with data tables and data sets with multiple pieces])
obtaining, of each node in the relational network based on the predetermined network learning model; (Duke: [As in claim 1, 0046 applies the application of learning models for data for analysis, 0081 applies the predetermination of data applied to the system, 0177 describes obtaining data for analysis, 0132 includes nodes utilized for data processing, 0152 describes the use of relational data analysis])
and determining, based on the classification model, a data label corresponding to the node in the relational network. (Duke: [As in claim 1, 0152 describes the use of relational data analysis 0169 with a classification modeling system that analyzes the data provided])
Duke does not teach numeric vectorized representation, second ranking, and embedding which are taught by Lyu:
…vectorized representation… second… embedding… (Lyu: [pg 148 uses the second of a sequence and embedding results, pg 148/149 describing vectors representing information,])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling from data of Duke with vectorized representation, ranking second, and embedding of Lyu as they are analogous art along with the current invention which solve problems 

(I) As per claim 9, Duke teaches the computer-implemented method, wherein the data label comprises a white data label and a black data label. (Duke: [As in claim 1, 0079 has data identifying parameters including colors which can be interpreted to include black and white])

	(J) As per claim 10, Duke teaches the computer-implemented method, further comprising: performing subsequent processing, corresponding to the data label, of the node in the relational network. (Duke: [As in claim 1, 0046 applies the application of learning models for data for analysis, 0152 describes the use of relational data analysis within the network, 0314 utilizes multiple samples of data for various functions with labels])
Duke does not teach numeric vectorized representation, ranking second, which are taught by Lyu:
…vectorized representation… second… (Lyu: [pg 148 describing the second of a sequence, pg 148/149 uses vectors representing information,])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling from data of Duke with vectorized representation and ranking second, of Lyu as they are analogous art along with the current invention which solve problems related to modeling from data with various ways of analysis, and the combination would lead to modeling from data with various techniques such as vectors as taught in [pg 148] of Lyu.

7. Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over US patent number 2016/0283715 to Duke (hereinafter referred to as “Duke”) in view of (Lyu, Tianshu & Zhang, Yuan & .

	(A) As per claim 11, Duke teaches the computer-implemented method, wherein the candidate dataset comprises a set of candidate accounts that determines, based on the classification model, whether there is a behavior. (Duke: [As in claim 1, 2, 0168 describes the use of accounts for analysis, 0169 with a classification modeling system that analyzes the data provided, 0171 describing behaviors that are analyzed, 0178 describes the use of controlling analysis with various acccounts])
Duke in view of Lyu does not teach money laundering which are taught by Saxena:
…money laundering… (Saxena: [0325 includes money laundering policy])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling and analyzing results from data of Duke in view of Lyu with money laundering analysis from data received of Saxena as they are analogous art along with the current invention which solve problems related to modeling from data with various ways of analysis and modeling, and the combination would lead to analysis from data with money laundering consideration as taught in [0325] of Saxena.

Conclusion
8.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180365228 A1
Galitsky; Boris
TREE KERNEL LEARNING FOR TEXT CLASSIFICATION INTO CLASSES OF INTENT
US 9594907 B2
Duke; Brian Lee et al.
Unauthorized activity detection and classification
US 9892367 B2
Guo; Zhen et al.
Knowledge discovery from citation networks
US 10303999 B2
Hertz; Shai et al.
Machine learning-based relationship association and related discovery and search engines

Segev; David
System and method for detecting an undesirable event
US 10325224 B1
Erenrich; Daniel et al.
Systems and methods for selecting machine learning training data
US 10762563 B2
Belanger; Jean et al.
Monitoring and controlling continuous stochastic processes based on events in time series data
US 20180082183 A1
Hertz; Shai et al.
MACHINE LEARNING-BASED RELATIONSHIP ASSOCIATION AND RELATED DISCOVERY AND SEARCH ENGINES
US 20180165598 A1
Saxena; Manoj et al.
Method for Providing Financial-Related, Blockchain-Associated Cognitive Insights Using Blockchains
US 20180268506 A1
Wodetzki; Jamie et al.
MACHINE EVALUATION OF CONTRACT TERMS


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/               Examiner, Art Unit 3683 
3/1/2021                                                                                                                                                                                       
/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683